BELL, C.J.,
dissenting, in which HARRELL and GREENE, JJ., join.
After trial before a jury in the Circuit Court for Somerset County, the petitioner, Ramiro Arce Gonzalez, was found *661guilty of first degree murder, first degree assault, and second degree assault. His convictions were based, primarily, on an inculpatory statement he made to law enforcement officials. Before trial, the petitioner sought to suppress the statement on the basis that he did not receive warnings in accordance with, and as required by, Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) and, as a result, he could not, and did not, make a knowing waiver of his Fifth Amendment privilege against self-incrimination. The Court of Special Appeals affirmed the petitioner’s convictions in an unreported opinion. He petitioned this Court for issuance of a writ of certiorari. In his petition, he challenged his convictions on the ground that his statement was elicited, and subsequently admitted into evidence, in violation of Miranda.
The majority affirms the judgment of the Court of Special Appeals. Gonzalez v. State, 429 Md. 632, 638, 57 A.3d 484, 487 (2012). It concludes that the petitioner was informed properly of his Fifth Amendment rights under Miranda, and that his waiver of those rights was sufficient, both voluntarily and intelligently made. Id., 429 Md. at 651-53, 57 A.3d at 495-96. Because I believe that the majority’s conclusion flies in the face of Miranda and its progeny, I dissent.
I.
When we review a trial court’s grant or denial of a motion to suppress, we “consider only the facts and information contained in the record of the suppression hearing.” Longshore v. State, 399 Md. 486, 498, 924 A.2d 1129, 1135 (2007). Additionally, “[w]e review evidence and inferences that may be reasonably drawn therefrom in a light most favorable to the prevailing party on the motion.” Hill v. State, 418 Md. 62, 77, 12 A.3d 1193, 1202 (2011) (citation omitted) (internal quotation marks omitted). It is important to note, however, that when the underlying question involves the possible abridgement of a constitutional right, “the reviewing court makes its own independent constitutional appraisal, by reviewing the law and applying it to the peculiar facts of the particular case.” Jones *662v. State, 343 Md. 448, 457, 682 A.2d 248, 253 (1996). Thus, while “an appellate court will give great deference to a hearing judge’s determination and weighing of first-level findings of fact,” Longshore, 399 Md. at 498, 924 A.2d at 1135, when a case presents the court with a mixed question of law and fact, as is the case when reviewing a suppression court’s determination of whether Miranda warnings were properly given and/or a waiver of Miranda rights was constitutionally obtained, that determination is subject to de novo review. Hill, 418 Md. at 77, 12 A.3d at 1202.
The Fifth Amendment to the United States Constitution, applicable to the States through the Fourteenth Amendment, Malloy v. Hogan, 378 U.S. 1, 7, 84 S.Ct. 1489, 1493, 12 L.Ed.2d 653, 659 (1964), provides, in relevant part, that “[n]o person ... shall be compelled in any criminal case to be a witness against himself----” U.S. Const, amend. V. In giving effect to that guarantee, the Supreme Court of the United States, recognizing that “the process of in-custody interrogation of persons suspected or accused of crime contains inherently compelling pressures which work to undermine the individual’s will to resist and to compel him to speak where he would not otherwise do so freely,” required, as a prophylactic measure, that an individual accused of a crime “be adequately and effectively apprised of his rights” under the Fifth Amendment, and that “the exercise of those rights ... be fully honored,” in order to “permit a full opportunity to exercise the privilege against self-incrimination.” Miranda, 384 U.S. at 467, 86 S.Ct. at 1624, 16 L.Ed.2d at 719.
Compliance with the Miranda Court’s mandate, thus, requires, “[a]t the outset, if a person in custody is to be subjected to interrogation, [that] he ... first be informed in clear and unequivocal terms that he has a right to remain silent.” Id., 384 U.S. at 467-68, 86 S.Ct. at 1624, 16 L.Ed.2d at 720. This warning “must be accompanied by the explanation that anything can and will be used against the individual in court ... in order to make him aware not only of the privilege, but also of the consequences of foregoing it.” Id., 384 U.S. at 469, 86 S.Ct. at 1625, 16 L.Ed.2d at 720-21. *663Penultimately, “an individual held for interrogation must be clearly informed that he has the right to consult with a lawyer and to have the lawyer with him during interrogation.... ” Id., 384 U.S. at 471, 86 S.Ct. at 1626, 16 L.Ed.2d at 722. Finally, “it is necessary to warn [the defendant] ... that if he is indigent a lawyer will be appointed [by the court] to represent him.” Id., 384 U.S. at 473, 86 S.Ct. at 1627, 16 L.Ed.2d at 723.
To be sure, the Supreme Court has made clear that, in administering the Miranda warnings, “no talismanic incantation [is] required to satisfy its strictures.” California v. Prysock, 453 U.S. 355, 359, 101 S.Ct. 2806, 2809, 69 L.Ed.2d 696, 701 (1981). Indeed, it has “never insisted that Miranda warnings be given in the exact form described in that decision.” Duckworth v. Eagan, 492 U.S. 195, 202, 109 S.Ct. 2875, 2880, 106 L.Ed.2d 166, 176 (1989). Instead, in determining whether the warnings are “adequate[ ] and effective[ ]” based on the standard articulated in Miranda, supra, “the inquiry is simply whether the warnings reasonably convey to a suspect his rights as required by Miranda.” Id., 492 U.S. at 203, 109 S.Ct. at 2880, 106 L.Ed.2d at 177 (quoting Prysock, 453 U.S. at 361, 101 S.Ct. at 2810, 69 L.Ed.2d at 702) (internal quotation marks omitted). We have held that this determination is made by looking to “the totality of the advisements, both oral and written.” Rush v. State, 403 Md. 68, 90, 939 A.2d 689, 702 (2008).
While a defendant may waive his Fifth Amendment privilege against self-incrimination, thus foregoing the protections set forth in Miranda, the validity of such a waiver is governed by the high standard, consistently reinforced by the Supreme Court, that applies to the waiver of constitutional rights. See Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461, 1466 (1938); Maryland v. Shatzer, 559 U.S. 98, -, 130 S.Ct. 1213, 1219, 175 L.Ed.2d 1045, 1052-53 (2010). Specifically, once the warnings are administered, “[i]f the interrogation continues without the presence of an attorney and a statement is taken, a heavy burden rests on the government to demonstrate that the defendant knowingly and intelligently waived his privilege against self-incrimination and his *664right to retained or appointed counsel.” Miranda, 384 U.S. at 475, 86 S.Ct. at 1628, 16 L.Ed.2d at 724. In order to successfully meet its burden, the State is required to prove the existence of two distinct elements:
“First, the relinquishment of the right must have been voluntary in the sense that it was the product of a free and deliberate choice rather than intimidation, coercion, or deception. Second, the waiver must have been made with a full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it. Only if the ‘totality of the circumstances surrounding the interrogation’ reveals both an uncoerced choice and the requisite level of comprehension may a court properly conclude that the Miranda rights have been waived.”
Moran v. Burbine, 475 U.S. 412, 421, 106 S.Ct. 1135, 1141, 89 L.Ed.2d 410, 421 (1986) (quoting Fare v. Michael C., 442 U.S. 707, 725, 99 S.Ct. 2560, 2572, 61 L.Ed.2d 197, 212 (1979)).
II.
The petitioner is an immigrant to the United States from Mexico, whose native language is Mixtee, and who does not speak or comprehend the English language. While in custody, charged with the murder of Cheryl Williams, the petitioner made the inculpatory statement whose admission is at issue in this case. In the statement, he admitted to having sexual intercourse with the victim, being present when she was bludgeoned to death, and helping Rutilio Melo, another suspect in the murder, hide her body. The petitioner’s statement also suggested that the murder was premeditated.
The petitioner subsequently moved to suppress his inculpatory statement. At the suppression hearing, Trooper Ed Torres, who gave the petitioner the Miranda warnings, testified as to how that process proceeded.1 Trooper Torres, who is fluent in Spanish but has no knowledge of Mixtee, gave the Miranda warnings in Spanish, using Maryland State Police *665(“MSP”) form 180.2 He testified that it took twenty-two minutes to complete the warnings and get the petitioner’s waiver, twenty-one minutes longer than usual. Describing the procedure he followed, Trooper Torres stated that he initially read the form in English, then translated it, word-for-word, to Spanish. In addition, he read the rights as set forth on a Spanish version of a Miranda card. When the petitioner would indicate that he did not understand what he was being told, Trooper Torres testified that he would simply rephrase those parts of the warning, in an effort to explain further, until the petitioner indicated that he understood. Trooper Torres testified that the petitioner indicated specifically that he did not understand the Spanish words for “court” and “attorney.” Not being fluent in Mixtee, Trooper Torres obtained what was purported to be the Mixtee words for “court” and “attorney” from the sister of the other suspect in the case, and then re*666read that portion of the rights form using those words. Trooper Torres did not testify as to what the Mixtee words were that he used, conceding that he could not remember them. Nor were the words reflected in any way in the trial record. Indeed, unlike the taking of the statement, the warning process was not recorded.
After obtaining the petitioner’s written acknowledgment and waiver, Detective Nelson proceeded to conduct a pre-interview of the petitioner in English, with Trooper Torres translating to Spanish. According to the officers, the petitioner answered the questions without hesitation, and did not, at any time, ask for further explanation of the questions asked. A transcript and audiotape of the officers’ subsequent interrogation was introduced into evidence, to enable the suppression judge to corroborate the description provided by Detective Nelson and Trooper Torres of the interrogation.
On the basis of this testimony, and in light of the evidence before it, the suppression court denied the motion to suppress, finding that the petitioner knowingly, intelligently and voluntarily waived his Miranda rights. It reasoned:
“We know that the question is not one of form with respect to Miranda, but rather, whether the defendant, in fact, knowingly and voluntarily waived the rights delineated in the Miranda case.
“Under the totality of the circumstances, the Court must determine whether defendant acted voluntarily, knowingly, and intelligently in waiving his rights under Miranda. The Court must, as indicated, assess the credibility of the witnesses.
“In this case, the Court believes the testimony of Trooper Torres to be both truthful and persuasive. He was a person in the best position as he is fluent in Spanish and English to review the Miranda form with the defendant to assess the defendant’s level of understanding of the Miranda form. “The Court finds by a preponderance of the evidence, under the totality of the circumstances, after considering the testimony and the exhibits, that the defendant voluntarily, know*667ingly, and intelligently waived his Miranda Rights, and his statement made thereafter was made without force or coercion, or was made — and was not made after any hope or promise made to the defendant. For those reasons, the defendant’s motion to suppress is denied.”
A trial was then held, following which a jury convicted the petitioner of first degree murder, first degree assault, and second degree assault.
The petitioner’s arguments, made on appeal to the Court of Special Appeals, that the State failed to prove either that he was properly advised of his Miranda rights or that he knowingly, intelligently, and voluntarily waived those rights, were rejected by that court. The intermediate appellate court, heavily relying on the testimony of Detective Nelson and Trooper Torres, professed to be satisfied that “the State ... met its heavy burden to show that Gonzalez understood his rights and freely waived them,” although it also concluded that “[a]t the suppression hearing, Gonzalez failed to present any evidence to support his position that he did not understand Spanish when Trooper Torres informed him of his rights.”3
The petitioner subsequently petitioned this Court for a writ of certiorari, which we granted, Gonzalez v. State, 425 Md. 396, 41 A.3d 570 (2012), to consider the following questions:
*668“1. Can the State ever meet its burden of persuasion in establishing that the language used by an advising officer reasonably conveyed the content of the Miranda, warnings and that the defendant knowingly, intelligently and voluntarily waived his rights when the officer issues the warnings in a foreign language and the State fails to place the content of those warnings into the record at trial?
“2.- Did the State fail to meet its burden in establishing that the Miranda warnings issued to the Petitioner reasonably conveyed his Miranda rights and that his waiver of those warnings was knowing, intelligent, and voluntary where the advising officer issued the warnings in a combination of Spanish and Mixtee, a Pre-columbian indigenous language with no relation to Spanish that was foreign to the officer; where the State failed to introduce the Mixtee language warnings used; where the officer testified that Petitioner had difficulty understanding the warnings, including the terms “court” and “attorney”; and where Petitioner was an 18 year old Mixtee Indian who has recently immigrated to the United States with no prior knowledge of the court system and no education?
“3. Did the Court of Special Appeals improperly shift the burden of persuasion in the determination of the constitutionality of the Miranda waiver to the Petitioner when it required that the Petitioner present sufficient evidence that he did not understand Spanish when he was informed of his Miranda rights?”
The majority affirms the judgment of the Court of Special Appeals, and thus of the suppression court, largely on the basis of the suppression court’s credibility determination regarding the testimony of Trooper Torres. Gonzalez, 429 Md. at 651-53, 57 A.3d at 495-96. It concludes from that determination that the petitioner not only “sufficiently comprehended the Miranda warnings,” but that this comprehension enabled the petitioner “to make a valid waiver of the right described therein.” Id., 429 Md. at 652-53, 57 A.3d at 496. To be sure, the majority acknowledges that “‘it is not sufficient for [a] police officer to simply state that he advised the accused of his *669Miranda rights,’ ” and that the State must set forth “ ‘a clear-cut showing in the record that the requisite warnings were in fact given.’ ” Id., 429 Md. at 656, 57 A.3d at 498 (quoting Hale v. State, 5 Md.App. 326, 330, 247 A.2d 409, 411 (1968)). Nonetheless, agreeing with the State, that Trooper Torres’ testimony, along with the MSP 180 form signed by the petitioner, was sufficient to — and did, in fact — prove that Miranda advisements were reasonably conveyed to the petitioner, it is convinced that “the suppression court, upon hearing— and fully crediting — the testimony of Trooper Torres, properly ruled that the State had carried its burden to prove the constitutionality of the Miranda warnings.” Id., 429 Md. at 657, 57 A.3d at 498. As to Trooper Torres’ testimony, the majority views it as indicating that, “(1) with the exception of two words (‘court’ and ‘attorney’) Trooper Torres painstakingly — and, ultimately, successfully — conveyed to Petitioner in Spanish the balance of the Miranda warnings accurately set forth on the MSP 180 form; and (2) Trooper Torres’s use of the phonetic spelling of what he understood to be the Mixtee words for ‘court’ and ‘attorney’ sufficiently conveyed to Petitioner, based on his reaction to the trooper’s pronunciation, the meaning of court and attorney.” Id., 429 Md. at 653, 57 A.3d at 496 (footnote omitted). It consequently holds that “the suppression court reasonably could find, from the totality of the evidence offered by the State ... that the State proved both that proper Miranda warnings were adequately conveyed to Petitioner and that he knowingly and voluntarily waived those rights, before he was interrogated and made the statement he sought to suppress.” Id., 429 Md. at 659-60, 57 A.3d at 500. I disagree.
I believe, as does the petitioner, that the Miranda warnings given to the petitioner in this case could not, and did not, pass constitutional muster.4 What is at issue is the sufficiency of *670the Miranda warnings given by Trooper Torres, not just the Trooper’s credibility. Those warnings, except for two words, were given in Spanish, the language in which the Trooper was fluent, and not in Mixtee, the defendant’s native language, with which the Trooper was unfamiliar. Significantly, the record does not contain the two actual, purported Mixtee words (the source of which was the sister of Melo, the other suspect, a person not known by Torres, and whose knowledge of Mixtee was not established) that were used and it reveals that the interpreter did not know Mixtee and does not recall what Mixtee words he used in informing the petitioner of his rights. Under these circumstances, where, other than the acceptance of the warning officer’s testimony, there is absolutely no evidence to corroborate the warning officer’s conclusion that the defendant understood the rights of which he was apprised, a court would have to presume, based solely on that testimony, that the defendant understood those rights. It follows, then, that the petitioner’s subsequent waiver of his Fifth Amendment privilege against self-incrimination, whether or not voluntary, was certainly not knowing and intelligent. The petitioner’s motion to suppress his custodial statement should have been granted.
There is a “heavy burden” of proving that a waiver of Miranda rights was adequate — intelligently, knowingly and voluntarily done. That heavy burden rests squarely on the State. 384 U.S. at 475, 86 S.Ct. at 1628, 16 L.Ed.2d at 724. This is so because “the State is responsible for establishing the isolated circumstances under which the interrogation takes place and has the only means of making available corroborated evidence of warnings given during incommunicado interrogation .... ” Id. Accordingly, an important component of the State’s burden to prove adequate waiver is the responsibility to demonstrate the sufficiency of the warnings that were *671administered to the suspect, to show that they were such as would permit a suspect to waive his or her rights. That means, as we have seen, that those warnings must have been such as would have “adequately and effectively apprised” the suspect of the privileges afforded to him by the Fifth Amendment to the United States Constitution. Miranda, 384 U.S. at 467, 86 S.Ct. at 1624, 16 L.Ed.2d at 719. Anything less would enable, indeed facilitate, a court’s “creat[ion of] a presumption that [a] defendant understood his constitutional rights and plac[ing] the burden of proof upon the defendant, instead of the state, to demonstrate whether the defendant knowingly and intelligently waived his privilege against self-incrimination and his right to retained or appointed counsel,” Tague v. Louisiana, 444 U.S. 469, 470, 100 S.Ct. 652, 653, 62 L.Ed.2d 622, 624-25 (1980) (quoting State v. Tague, 372 So.2d 555, 558 (La.1979)), against which the Supreme Court of the United States has cautioned.
The suppression court could not, and should not have found, based primarily on the testimony of Trooper Torres, that the petitioner’s waiver was knowing and intelligent. In so doing, the suppression court, in the absence of evidence to support that conclusion, simply presumed, on the basis of the Trooper’s deficient testimony, which it found credible, that the warnings he gave were adequate, that the petitioner understood them and that he knowingly waived them. As already pointed out, the issue in this case is not one resolvable by reference, or deference, to the court’s first level fact-finding. Rather, the issues are the adequacy of the warnings given and whether the petitioner properly waived his Miranda rights, mixed questions of law and fact. In'the absence of a recording reflecting what the petitioner was told with regard to his rights, the suppression court could not have, and should not have, concluded that the warnings were constitutionally adequate or that the petitioner’s waiver of the rights was intelligently and knowingly done.
This record is clearly and undisputedly deficient. First, there is no record of the actual warnings given. To be sure, Trooper Torres, who had no knowledge of the petitioner’s *672native tongue, testified that he used the Mixtee words for “attorney” and “court” in place of the Spanish translation when the petitioner indicated that he did not understand them. But underscoring the inadequacy of the record, as well as the problematic nature of the warning process, is the fact that Trooper Torres could not testify as to the Mixtee words that he did use to convey this portion of the warnings, because he did not remember them; thus, the record does not reflect what words he did use. “Court” and “attorney” are important, if not essential, to the Miranda warnings, and are at the core of not simply the voluntariness inquiry, but also in the waiver analysis. Whether the petitioner understood those concepts is critical to both the adequacy issue and the waiver issue. Without knowing precisely what the petitioner was told with respect to those concepts, it is no more possible for the court to have concluded that the Trooper adequately advised the petitioner than it would be if the officer testified to having given Miranda warnings without delineating what they were. Trooper Torres was not a certified translator of even Spanish. He testified that the warnings, which ordinarily took less than a minute, took over twenty in this case, because the petitioner had trouble understanding them as delivered. It was simply improper for the suppression court to conclude, on the basis of evidence demonstrating not only that the petitioner was administered warnings in a language entirely distinct from his own, but also that the officer who administered these warnings did so in an unreliable and uncorroborated combination of Spanish and Mixtee, that those warnings “reasonably conveyed” the essence of the petitioner’s rights under Miranda. Duckworth, 492 U.S. at 203, 109 S.Ct. at 2880, 106 L.Ed.2d at 177. Furthermore, with no actual record of the warning, the court had no grounds, beyond the officer’s own testimony concerning his first-hand impressions, to find that the petitioner comprehended those warnings as administered. The majority, thus, should have held that the Miranda warnings were insufficient.
The inadequacy of the Miranda warnings necessarily invalidates the petitioner’s subsequent waiver of his rights, which is *673required to be knowing and intelligent, that is, “made with a full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it.” Moran, 475 U.S. at 421,106 S.Ct. at 1141, 89 L.Ed.2d at 421. Because the evidence does not support a conclusion that the petitioner comprehended his rights as they were read to him by Trooper Torres, it was error for the suppression court to conclude that his waiver was valid, as he could not have fully understood those rights, nor the consequences of waiving them. By affirming the conclusion of the suppression court, the majority improperly places the burden of demonstrating a lack of comprehension on a defendant who is administered Miranda warnings in a language that is foreign to him or her. The majority has, in essence, created a presumption of comprehension in favor of the State, and has done so under circumstances that clearly favor an opposite conclusion, and at the expense of the petitioner’s Fifth Amendment rights. This is a clear contradiction of Miranda’s prophylactic purpose.
I dissent.
Judges HARRELL and GREENE authorize me to state that they join in the views expressed in this dissenting opinion.

. Detective Nelson, the lead investigator in the case, also testified.


. Maryland State Police Form 180 delineates 5 rights, consistent with Miranda rights, to be read to detainees:
“1. You have the right to remain silent.
“2. Anything you say or write may be used against you in a court of law.
“3. You have the right to talk to a lawyer before answering any questions and to have a lawyer present at any time before or during questioning.
"4. If you now want the assistance of a lawyer but cannot afford to hire one, you will not be asked any more questions at this time and you may request the court to appoint a lawyer for you without charge.
"5. If you agree to answer questions, you may stop at any time and request the assistance of a lawyer, and no further questions will be asked of you.”
The form includes the acknowledgment, “I have read or have had read to me this explanation of my rights.” Finally, the form includes a "Waiver of Miranda Rights,” which reads:
"I fully understand each of these rights and I am willing to answer questions without consulting a lawyer or having a lawyer present at this time. My decision to answer questions is entirely free and voluntary and I have not been promised anything nor have I been threatened or intimidated in any manner.”
In this case, the petitioner signed both the acknowledgment and the Waiver. This was done, according to Trooper Torres, after he, using the same procedure, interpreted the "Acknowledgment” and the “Waiver” portion of the MSP 180 form, word for word, subsequently obtaining the petitioner's signature.


. Apparently aware of the potential for interpreting the latter conclusion as shifting the burden of proof, the Court of Special Appeals was quick to disavow any such intention:
"Our conclusion should not be understood as placing the burden of proof in a suppression hearing on the defendant. As we stated above, the burden of proof quite clearly rests with the State to demonstrate a voluntary, knowing, and intelligent waiver of rights. However, where the State satisfies that burden below, we require more than a proffer by the defendant’s attorney to conclude that the trial court erred in reaching a factual conclusion. The trial court is in a better position to make such factual determinations, and we do not believe that there is sufficient evidence in the record to conclude that it was wrong.”
I do not believe that this disclaimer actually lays a claim of burden shifting to rest. Indeed, I believe it makes it even more problematic and real.


. The petitioner maintains, and therefore argues, that, given the language barrier, involving both the Trooper and himself, in the absence of a recording, transcript, notes, or the officer’s own recollection regard*670ing certain parts of the warnings, the suppression court could not reasonably have formed a complete picture of the circumstances surrounding the interrogation, and thus, could not make an accurate determination concerning the petitioner’s comprehension of the warnings. I agree; however, we need not go so far in this case.